652 S.E.2d 256 (2007)
Joanne BEKSHA-BROWN, Administratrix of the Estate of Mark Brown and Individually
v.
Rodney MASON, Public Administrator of the Estate of Clarence Dicks.
No. 565P06.
Supreme Court of North Carolina.
October 11, 2007.
Lance R. Fife, Raleigh, for Beksha-Brown.
Paul A. Daniels, Greensboro, for Rodney Mason.
Thomas E. Williams, Charlotte, for Unnamed Defendant.

ORDER
Upon consideration of the petition filed on the 31st day of October 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."